As filed with the Securities and Exchange Commission on August 17, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05339) Concorde Funds, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) 972-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 9/30/2010 Date of reporting period:6/30/2010 Item 1. Schedule of Investments. CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES June 30, 2010 (Unaudited) Shares or Principal Fair Percent of Amount Value Net Assets COMMON STOCKS - 90.95% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % BREAKFAST CEREAL MANUFACTURING General Mills, Inc. BREWERIES Anheuser-Busch InBev NV - ADR (b) CLOTHING ACCESSORIES STORES Hanesbrands, Inc. (a) COMMERCIAL BANKING Bank of New York Mellon Corp. COMPUTER STORAGE DEVICE MANUFACTURING EMC Corp. (a) COMPUTER TERMINAL MANUFACTURING Dell, Inc. (a) CRUDE PETROLEUM & NATURAL GAS EXTRACTION Devon Energy Corp. DATA PROCESSING Fiserv, Inc. (a) DEEP SEA FREIGHT TRANSPORTATION Knightsbridge Tankers Ltd. (b) DIRECT LIFE INSURANCE CARRIERS Delphi Financial Group DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS Travelers Companies, Inc. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. HOME CENTERS Lowe's Cos., Inc. HYDROELECTRIC POWER GENERATION Iberdrola SA - ADR (b) INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. (a) LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. Shares or Principal Fair Percent of Amount Value Net Assets MEDICAL LABORATORIES Quest Diagnostics $ % NUCLEAR ELECTRIC POWER GENERATION Exelon Corp. OFFICE MACHINERY MANUFACTURING Scientific Games Corp. (a) OTHER COMPUTER PERIPHERAL EQUIPMENT MANUFACTURING Diebold, Inc. PACKAGING MACHINERY MANUFACTURING Illinois Tool Works Inc. PETROLEUM REFINERIES ConocoPhillips PHARMACEUTICAL PREPARATION MANUFACTURING Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. of Saskatchewan (b) SERVICE INDUSTRY MACHINERY MANUFACTURING CAE, Inc. (b) SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. TOTAL COMMON STOCKS (Cost $7,746,658) TRUSTS - 1.36% Penn West Energy Trust (b) TOTAL TRUSTS (Cost $138,305) U.S. TREASURY NOTES - 3.09% U.S. Treasury Note, 1.00%, Due 12/31/2011 $ TOTAL U.S. TREASURY NOTES (Cost $300,356) SHORT-TERM INVESTMENTS - 3.63% INVESTMENT COMPANIES Fidelity Institutional Money Market Portfolio - Select Class, 0.20% (c) TOTAL SHORT TERM INVESTMENTS (Cost $354,506) Total Investments(Cost $8,539,825) - 99.03% Other Assets in Excess of Liabilities - 0.97% TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed directly on a U.S. securities exchange. (c) Rate shown is the 7-day yield as of June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Measurements at June 30, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fundhas access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are thoseinputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010 (Unaudited): Level 1 Level 2 Level 3 Total Equity Securities $- $- Trust Securities - - Fixed Income Securities - - Short-Term Securities - - Total Investments in Securities - Item 2. Controls and Procedures. (a) The Registrant’s Chief Executive Officer and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Concorde Funds, Inc. By (Signature and Title)/s/Gary B. Wood Gary B. Wood, Chief Executive Officer Date8/11/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Gary B. Wood Gary B. Wood, Chief Executive Officer and Chief Financial Officer Date8/11/10 * Print the name and title of each signing officer under his or her signature.
